Dismissed and Memorandum Opinion filed August 23, 2018.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-18-00324-CR

                         ERIC PLEASANT, Appellant

                                        V.
                       THE STATE OF TEXAS, Appellee

                   On Appeal from the 262nd District Court
                           Harris County, Texas
                       Trial Court Cause No. 1523061


                  MEMORANDUM OPINION

      Appellant entered a guilty plea to murder. In accordance with the terms of a
plea bargain agreement with the State, the trial court sentenced appellant to
confinement for thirty-five years in the Institutional Division of the Texas
Department of Criminal Justice. We dismiss the appeal.

      The trial court entered a certification of the defendant’s right to appeal in
which the court certified that this is a plea bargain case, and the defendant has no
right of appeal. See Tex. R. App. P. 25.2(a)(2). The trial court’s certification is
included in the record on appeal. See Tex. R. App. P. 25.2(d). On August 2, 2018,
the trial court held a hearing to determine whether appellant could raise any appellate
issues challenging adverse pretrial rulings. Appellant’s counsel and the State
appeared at the hearing. After consulting with appellant’s counsel, the trial court
found that it did not rule on any pretrial motions that appellant would have the right
to appeal. The record supports the trial court’s certification. See Dears v. State, 154
S.W.3d 610, 615 (Tex. Crim. App. 2005).

      Accordingly, we dismiss the appeal.


                                   PER CURIAM

Panel consists of Justices Boyce, Christopher, and Busby.
Do Not Publish — Tex. R. App. P. 47.2(b)




                                          2